DETAILED ACTION
Response to Arguments
Applicant's arguments with respect to the rejection of claims 1-18 as being ineligible under 35 U.S.C. § 101 have been fully considered but they are not persuasive.
Applicant argues on pp. 10-11 that because the court in Alappat ruled that programming a general purpose computer turns that computer into a special purpose machine, this amounts to a transformation into a specific machine that satisfies the machine or transformation test, making the claims patent eligible. This argument is not persuasive. Applicant should refer to MPEP § 2106(I), which states that “The programmed computer or ‘special purpose computer’ test of In re Alappat, 33 F.3d 1526, 31 USPQ2d 1545 (Fed. Cir.  1994)  (i.e.,  the  rationale  that  an  otherwise ineligible  algorithm  or  software  could be  made patent-eligible by merely adding a generic computer to the claim for the ‘special purpose’ of executing the algorithm or software) was also superseded by the Supreme Court’s Bilski and Alice Corp. decisions.”
Applicant argues on p. 11 that the claims should be eligible at Step 2A, Prong 2, because the claim recites additional elements that integrate the exception into a practical application. This argument is not persuasive. Applicant recites no additional elements that integrate the abstract ideas into a practical application, and what Applicant alleges is a practical application is itself merely an abstract idea of creating a predictive model of a system.
Applicant's arguments with respect to the rejection of claims 1-18 as being ineligible under 35 U.S.C. § 103 have been fully considered but they are not persuasive.
Applicant argues on p. 12 that the combination of AAPA and Raab fail to set forth a prima facie case of obviousness because both AAPA and Raab “are completely silent as to generating a wear model for a specific equipment of any kind, as opposed to an equipment type, and more specifically, wherein the wear model comprises a predictive estimate of the piston ring wear at a future time.” This argument is unpersuasive, and appears to be contradicted by AAPA, which discloses “[m]athematical models for various wear mechanisms are used for estimation of deterioration of piston ring performance” (p. 1, ¶ 0003). A mathematical model for various wear mechanisms, used for estimation of deterioration of piston ring performance, appears to be a wear model for a specific equipment that comprises a predictive estimate of wear at a future time, and Applicant has failed to provide evidence as to why it is not.
Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to abstract ideas without significantly more, as set forth below. 
Step 1
Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance analysis asks whether the claim is to a process, machine, manufacture, or composition of matter.
Claims 1-9, 19, and 20 are directed to a method.
Claims 10-18 are directed to an apparatus.
Each of claims 1-20 are directed to one of the four statutory categories of subject matter.
Step 2A, Prong One
Step 2A, Prong One of the 2019 Revised Patent Subject Matter Eligibility Guidance analysis asks whether the claim recites an abstract idea, law of nature, or natural phenomenon.

Claim 1 recites:
obtaining a reference profile of a piston ring, wherein the reference profile comprises a plurality of reference fiducials;
receiving a measured profile of the piston ring, wherein the measured profile comprises a plurality of measured fiducials to derive an aligned measured profile;
aligning the measured profile with the reference profile based on one or more of the plurality of reference fiducials and one or more of the plurality of measured fiducials;
determining one or more wear parameters based on the aligned measured profile and the reference profile, wherein the one or more wear parameters comprises a wear depth value and a wear volume value;
generating, via a processor, a wear model based on the one or more wear parameters, wherein the wear model comprises a predictive estimate of the piston ring wear at a future time; and
estimating a life of the piston ring based on the wear model
These claim limitations are abstract ideas of mental processes that can be performed in the human mind and/or with pen or paper. Thus, claim 1 recites judicial exceptions of mental processes.
Claims 2-9, 19, and 20 each recite at least all of the claim limitations of claim 1, and therefore also recite judicial exceptions of mental processes.
Claim 10  recites:
obtain a reference profile of a piston ring, wherein the reference profile comprises a plurality of reference fiducials;
receive a measured profile of the piston ring, wherein the measured profile comprises a plurality of measured fiducials;
align the measured profile with the reference profile based on one or more of the plurality of reference fiducials and one or more of the plurality of measured fiducials;
determine one or more wear parameters based on the aligned measured profile and the reference profile, wherein the one or more wear parameters comprises a wear depth value and a wear volume value;
generate a wear model based on the one or more wear parameters, wherein the wear model comprises a predictive estimate of the piston ring wear at a future time; and
a life prediction unit communicatively coupled to the model generator and configured to estimate a life of the piston ring based on the wear model.
The claim limitations are abstract ideas of mental processes that, under the broadest reasonable interpretation, cover performance of the limitations in the mind, but for the recitation of generic computer components. That is, other than reciting a processor and software, nothing in 
Claims 11-18 each recite at least all of the claim limitations of claim 10, and therefore also recite judicial exceptions of mental processes.
Step 2A, Prong Two
Step 2A, Prong Two of the 2019 Revised Patent Subject Matter Eligibility Guidance analysis asks whether a claim recites additional elements that integrate the judicial exception into a practical application.
Claim 1 recites the additional element of processor.
The processor is recited at a high level of generality, i.e., as a generic processor performing a generic computer function of processing data. This processor is recited so generically, that it represents nothing more than mere instructions to apply the judicial exceptions on a computer. These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. Accordingly, the additional element of a computer processor does not integrate the abstract idea into a practical application, because it does not impose any meaningful limits on practicing the abstract idea.
Claim 1 is therefore directed to the judicial exception of abstract ideas.
Claims 2, 4-9, 19, and 20 each contain all of the limitations of claim 1, including the judicial exceptions of claim 1, and the additional elements of claim 1 that fail to integrate the abstract idea into a practical application. None of claims 2, 4-9, 19, and 20 recite additional 
Claim 3 recites the additional element of:
measuring a second plurality of geometrical features of the piston ring using a co-ordinate measuring machine.
This additional element represents insignificant extra-solution activity of data gathering, and does not integrate the abstract idea into a practical application, because it does not impose any meaningful limits on practicing the abstract idea. The additional element is recited at a high level of generality, and fails to provide a particular machine upon which to apply the judicial exception. Whether viewed separately or in combination, this additional element fails to integrate the judicial exceptions into a practical application.
Claim 3 is therefore directed to the judicial exception of abstract ideas.
Claim 10 recites the additional elements of:
at least one processor unit and a memory and various software units.
The processor and computer in these steps is recited at a high level of generality, i.e., as a generic processor performing a generic computer function of processing data. This computer processor is recited so generically, that it represents nothing more than mere instructions to apply the judicial exceptions on a computer. These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. Accordingly, the additional element of a computer processor does not integrate the abstract idea into a practical application, because it does not impose any meaningful limits on practicing the abstract idea.
Whether viewed separately or in combination, the additional elements of claim 10 fail to integrate the recited judicial exception into a practical application.

Claims 11-18 each contain all of the limitations of claim 10, including the judicial exceptions of claim 10, and the additional elements of claim 10 that fail to integrate the abstract idea into a practical application. None of claims 11-18 recite additional elements beyond those recited in claim 1 that would integrate the judicial exceptions into a practical application.
Step 2B
Step 2B of the 2019 Revised Patent Subject Matter Eligibility Guidance analysis asks whether the claim provide an inventive concept, i.e., does the claim recite additional element(s) or a combination of elements that amount to significantly more than the judicial exception in the claim?
Regarding claim 1, as discussed with respect to Step 2A Prong Two, the additional element of the computer amounts to no more than mere instructions to apply the exception using a generic computer component, and insignificant extra-solution activities of data gathering. The same analysis applies in Step 2B, i.e., mere instructions to apply an exception using a generic computer component and insignificant extra-solution activities of data gathering cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. Claim 1 is therefore ineligible. Because claims 2, 4-9, 19, and 20 fail to recite any additional elements, claims 2, 4-9, 19, and 20 are similarly ineligible.
Regarding claim 3, the additional element of a measuring with a CMM sensor appears to be nothing more than well-understood, routine, and conventional activity known in the art, and/or insignificant extra-solution activity of data gathering. For example Raab, US Patent Number 5,978,748, discloses that measuring data using a CMM (Fig. 1) is well-understood, routine, and conventional in the art (col. 1, lines 12-13). Because this additional element is either insignificant 
Regarding claim 10, as discussed with respect to Step 2A Prong Two, the additional element of the computer amounts to no more than mere instructions to apply the exception using a generic computer component, and insignificant extra-solution activities of data gathering. The same analysis applies in Step 2B, i.e., mere instructions to apply an exception using a generic computer component and insignificant extra-solution activities of data gathering cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. Claim 10 is therefore ineligible.
Claims 11-18 are similarly ineligible, because none of claims 11-18 recite any additional elements that, whether considered alone or in combination with other additional elements, make the claims amount to significantly more than the judicial exceptions, and thereby fail to provide an inventive concept.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 7-14, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s Admitted Prior Art (hereinafter AAPA) in view of Raab, US Patent Number 5,978,748 (hereinafter Raab).
Regarding claim 1:
AAPA teaches a method, comprising:
determining one or more wear parameters, wherein the one or more wear parameters comprises a wear depth value and a wear volume value (“A wear rate of a piston ring and a bore system is a significant parameter required to assess performance of an engine,” ¶ 0003);
generating a wear model based on one or more wear parameters, wherein the wear model comprises a predictive estimate of the piston ring wear at a future time; and estimating a life of the piston ring based on the wear model (“mathematical models for various wear mechanisms are used for estimation of deterioration of piston ring performance,” ¶ 0003; such a model must inherently contain an estimate for total piston ring performance/lifetime of the piston ring, from which wear mechanisms used to estimation of deterioration the percentage of total life is determined); and

AAPA does not teach obtaining a reference profile of a piston ring, wherein the reference profile comprises a plurality of reference fiducials;
receiving a measured profile of the piston ring, wherein the measured profile comprises a plurality of measured fiducials;
aligning the measured profile with the reference profile based on one or more of the plurality of reference fiducials and one or more of the plurality of measured fiducials to derive an aligned measured profile; and
determining one or more wear parameters based on the aligned measured profile and the reference profile, wherein the one or more wear parameters comprises a wear depth value and a wear volume value;
via processor.
Raab teaches a processor (104, Fig. 3); 
obtaining a reference profile of a piston ring, wherein the reference profile comprises a plurality of reference fiducials (“the reference data may be an entire CAD file,” col. 2, lines 49-50);
receiving a measured profile of the piston ring, wherein the measured profile comprises a plurality of measured fiducials (“measure predetermined points on the object,” col. 3, lines 52-53);
aligning the measured profile with the reference profile based on one or more of the plurality of reference fiducials and one or more of the plurality of measured fiducials (“the 
that the system and method is advantageous because actual measurements can be compared to the reference data and the use can be notified of an actual measurement that is out of tolerance immediately (col. 2, lines 1-4).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify AAPA to incorporate the system and method of Raab, including the processor, to provide measurements of a piston ring and differences between measured and reference data, because Raab teaches that this method advantageously provides instantaneous notification of whether a part is out of tolerance, thereby resulting in obtaining a reference profile of a piston ring, wherein the reference profile comprises a plurality of reference fiducials, receiving a measured profile of the piston ring, wherein the measured profile comprises a plurality of measured fiducials, aligning the measured profile with the reference profile based on one or more of the plurality of reference fiducials and one or more of the plurality of measured fiducials, and determining one or more wear parameters based on the aligned measured profile and the reference profile, wherein the one or more wear parameters comprises a wear depth value and a wear volume value, generating a wear model via processor.
Regarding claim 2, the combination of AAPA and Raab renders obvious the invention of claim 1, as set forth in the rejection of claim 1 above. The combination of AAPA and Raab also renders obvious wherein receiving the reference profile comprises obtaining a first plurality of geometrical features of the piston ring from a computer aided design model of the piston ring, wherein the first plurality of geometrical features is representative of the plurality of reference fiducials (Raab: “the reference data may be an entire CAD file,” col. 2, lines 49-50).
Regarding claim 3, the combination of AAPA and Raab renders obvious the invention of 
Regarding claim 4, the combination of AAPA and Raab renders obvious the invention of claim 3, as set forth in the rejection of claim 3 above. The combination of AAPA and Raab also renders obvious wherein receiving the measured profile comprises: acquiring a three-dimensional (3D)-scan of the piston ring; obtaining a plurality of two-dimensional (2D) images at a plurality of cross-sections based on the 3D scan; and determining a second plurality of geometrical features of the piston ring based on the plurality of 2D images (Raab: “measure predetermined points on the object,” col. 3, lines 52-53; the part has at least the three dimensions that humans are able to observe visually, and portions of the data represent a 2D image on the display 108, Fig. 2).
Regarding claim 5, the combination of AAPA and Raab renders obvious the invention of claim 4, as set forth in the rejection of claim 4 above. The combination of AAPA and Raab also renders obvious wherein aligning the measured profile comprises registering the measured profile with the reference profile based on the first plurality of geometrical features, and the second plurality of geometrical features (Raab: “the processor 26 compares the actual data to the reference data,” col. 3, lines 53-54).
Regarding claim 7, the combination of AAPA and Raab renders obvious the invention of claim 1, as set forth in the rejection of claim 1 above. The combination of AAPA and Raab also renders obvious wherein generating the wear model comprises generating a machine learning model for predicting a wear parameter estimate at a future time instant (AAPA: this appears to 
Regarding claim 8, the combination of AAPA and Raab renders obvious the invention of claim 1, as set forth in the rejection of claim 1 above. The combination of AAPA and Raab also renders obvious wherein estimating the life of the piston ring comprises estimating a future time instant at which the predicted wear parameter estimate exceeds a pre-determined wear limit value (AAPA: this appears to simply be a statement in plain English of what estimating the life of a piston ring comprises – determining a time in the future when the piston has exhausted its life, and is mostly dead).
Regarding claim 9, the combination of AAPA and Raab renders obvious the invention of claim 1, as set forth in the rejection of claim 1 above. The combination of AAPA and Raab also renders obvious wherein the plurality of reference fiducials comprises a first forty-five degrees slope, a second forty-five degrees slope, a three-degrees slope and an intersecting point of the three-degrees slope and the second forty-five degrees slope (AAPA: this appears to be a description, in plain English, of the complex shape of a standard piston ring).
Regarding claim 10:
AAPA teaches a system, comprising:
determining one or more wear parameters, wherein the one or more wear parameters comprises a wear depth value and a wear volume value (“A wear rate of a piston ring and a bore system is a significant parameter required to assess performance of an engine,” ¶ 0003);
a model generator (“mathematical models for various wear mechanisms are used for estimation of deterioration of piston ring performance,” ¶ 0003);
generating a wear model based on one or more wear parameters, wherein the wear model 
estimating a life of the piston ring based on the wear model (“estimation for deterioration of piston ring performance,” ¶ 0003); and
that doing all of the above stuff is very expensive (“adds to overhead of maintenance,” p. 1, ¶ 0004), time consuming (“engine tests… are costly and time consuming,” ¶ 0003), and that wear results in poor performance, decreased oil economy, and eventually requires an engine overhaul (¶ 0003).
AAPA does not teach at least one processor unit and a memory unit communicatively coupled to a communications bus;
a data acquisition unit communicatively coupled to the communications bus and configured to:
obtain a reference profile of a piston ring, wherein the reference profile comprises a plurality of reference fiducials;
receive a measured profile of the piston ring, wherein the measured profile comprises a plurality of measured fiducials;
a profile registration unit communicatively coupled to the data acquisition unit and configured to align the measured profile with the reference profile based on one or more of the plurality of reference fiducials and one or more of the plurality of measured fiducials to derive an 
a model generator communicatively coupled to the profile registration unit;
executable by the at least one processor unit.
Raab teaches at least one processor unit (26, Fig. 3) and a memory unit (28, 32, 34, Fig. 3) communicatively coupled to a communications bus (30, Fig. 3);
a data acquisition unit (56, Fig. 3) communicatively coupled to the communications bus and configured to:
obtain a reference profile of a piston ring, wherein the reference profile comprises a plurality of reference fiducials (“the reference data may be an entire CAD file,” col. 2, lines 49-50);
receive a measured profile of the piston ring, wherein the measured profile comprises a plurality of measured fiducials (“measure predetermined points on the object,” col. 3, lines 52-53);
align the measured profile with the reference profile based on one or more of the plurality of reference fiducials and one or more of the plurality of measured fiducials (“the processor 26 compares the actual data to the reference data,” col. 3, lines 53-54); and
that the system and method is advantageous because actual measurements can be compared to the reference data and the use can be notified of an actual measurement that is out of tolerance immediately (col. 2, lines 1-4).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify AAPA to incorporate the system and method of Raab to provide measurements of a piston ring and differences between measured and reference data, because Raab teaches that this method advantageously provides instantaneous notification of whether a part is out of tolerance, thereby resulting in at least one processor unit and a memory 
Regarding claim 11, the combination of AAPA and Raab renders obvious the invention of claim 10, as set forth in the rejection of claim 10 above. The combination of AAPA and Raab also renders obvious wherein the data acquisition unit is further configured to obtain a first plurality of geometrical features of the piston ring from a computer aided design model of the piston ring, wherein the first plurality of geometrical features is representative of the plurality of reference fiducials (Raab: “the reference data may be an entire CAD file,” col. 2, lines 49-50).
Regarding claim 12
Regarding claim 13, the combination of AAPA and Raab renders obvious the invention of claim 12, as set forth in the rejection of claim 12 above. The combination of AAPA and Raab also renders obvious wherein the data acquisition unit is further configured to: acquire a three-dimensional (3D) scan of the piston ring; obtain a plurality of two-dimensional (2D)-images at a plurality of cross-sections based on the 3D scan; and determine the second plurality of geometrical features of the piston ring based on the plurality of 2D images (Raab: “measure predetermined points on the object,” col. 3, lines 52-53; the part has at least the three dimensions that humans are able to observe visually, and portions of the data represent a 2D image on the display 108, Fig. 2).
Regarding claim 14, the combination of AAPA and Raab renders obvious the invention of claim 13, as set forth in the rejection of claim 13 above. The combination of AAPA and Raab also renders obvious wherein the profile registration unit is further configured to register the measured profile with the reference profile based on the first plurality of geometrical features, and the second plurality of geometrical features using a registration technique (Raab: “the processor 26 compares the actual data to the reference data,” col. 3, lines 53-54).
Regarding claim 16, the combination of AAPA and Raab renders obvious the invention of claim 10, as set forth in the rejection of claim 10 above. The combination of AAPA and Raab also renders obvious wherein the model generator is configured to generate a machine learning model for predicting a wear parameter estimate at a future time instant (AAPA: this appears to simply be a statement in plain English of what a wear model is – a model learned by a machine to predict a wear parameter at a future time).
Regarding claim 17, the combination of AAPA and Raab renders obvious the invention of claim 16, as set forth in the rejection of claim 16 above. The combination of AAPA and Raab also renders obvious wherein the life prediction unit is further configured to estimate a future time 
Regarding claim 18, the combination of AAPA and Raab renders obvious the invention of claim 10, as set forth in the rejection of claim 10 above. The combination of AAPA and Raab also renders obvious wherein the plurality of reference fiducials comprises a first forty-five degrees slope, a second forty-five-degrees slope, a three-degrees slope and an intersecting point of the three-degrees slope and the second forty-five-degrees slope (AAPA: this appears to be a description, in plain English, of the complex shape of a standard piston ring).
Regarding claim 19, the combination of AAPA and Raab renders obvious the invention of claim 7, as set forth in the rejection of claim 7 above. The combination of AAPA and Raab also renders obvious wherein generating the machine learning model for predicting a wear parameter estimate at a future time instant comprises training the machine learning model to learn progression of the wear parameter based on historical data acquired during previous maintenance schedules (AAPA: “about 50 microns of wear is observed,” p. 1, ¶ 0003).
Regarding claim 20, the combination of AAPA and Raab renders obvious the invention of claim 1, as set forth in the rejection of claim 1 above. The combination of AAPA and Raab also renders obvious wherein obtaining the reference profile of the piston ring comprises retrieving the profile from a data store configured to store a plurality of reference profiles for a plurality of piston rings (Raab: memory 32 is configured to store a plurality of data).

Applicant should note that while claims 6 and 15 have not been rejected with respect to the .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEO T HINZE whose telephone number is (571)272-2864. The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at:
http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on (571) 272-2119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LEO T HINZE/
Patent Examiner
AU 2853
20 March 2021

/Leslie J Evanisko/            Primary Examiner, Art Unit 2853